Citation Nr: 0706526	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  04-14 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable and separate disability 
rating for renal insufficiency.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in October 2005.  This matter was 
originally on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which, in pertinent part, granted 
service connection for diabetes mellitus with renal 
insufficiency, to which it assigned a single 20 percent 
evaluation.  In his September 2003 notice of disagreement 
(NOD), the veteran alleged that renal insufficiency should 
have been assigned a separate disability evaluation.  The 
Board notes that the September 2003 RO decision also granted 
service connection for hypertension associated with diabetes 
mellitus with renal insufficiency and assigned a 10 percent 
disability rating.

In April 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

Throughout the course of this appeal, the veteran's main 
complaint has been the urinary problems that he is 
experiencing.  The rating schedule, however, indicates quite 
explicitly that renal involvement in diabetes mellitus is 
rated according to renal dysfunction, and those ratings are 
not at all based on urinary difficulties.  See 38 C.F.R. 
§ 4.115b, Diagnostic Code 7541.  This is discussed in more 
detail below.  However, upon review of the claims file, the 
2003 VA examination report indicates that the veteran has 
bladder dysfunction due to diabetes mellitus.  This is 
separate from the renal dysfunction discussed within the 
content of that examination report, and could possibly be 
assigned a separate rating.  This issue is REFERRED to the RO 
for consideration.

 



FINDING OF FACT

The evidence demonstrates that the veteran's mild renal 
insufficiency is manifested by elevated creatinine levels; 
the veteran's renal insufficiency is not manifested by 
abnormal albumin levels, proteinuria, hyaline, granular 
casts, or red blood cells, and abnormal Blood urea nitrogen 
(BUN) levels, edema, decreased function of the kidneys or any 
other organ system as a result of the renal dysfunction, or 
symptoms directly attributable to kidney dysfunction. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for renal 
insufficiency have not been met. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.115(b), Diagnostic Code 7541 (2006); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 



The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pursuant to the October 2005 Remand, the veteran underwent a 
VA medical examination in September 2006 and the RO obtained 
an opinion on the nature and etiology of his renal 
dysfunction and an opinion on the severity and frequency of 
the symptomatology related to this disorder.  The examiner 
that conducted the September 2006 examination also discussed 
the interplay between diabetes-related renal dysfunction and 
hypertension.  In addition, the RO obtained the veteran's VA 
medical records from the VA medical Center in Atlanta, 
Georgia, for the treatment the veteran received from February 
2005 to the present.  The RO complied with all of the 
directives of the October 2005 Remand.  Because of the 
foregoing, the Board finds that there has been substantial 
compliance with the Board's October 2005 Remand.  See Dyment 
v. West, 13 Vet. App. 141 (1999).

Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. § 4.1 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  See 38 
C.F.R. § 4.7 (2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  See 38 C.F.R. § 
4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  

This appeal is for entitlement to an initial compensable and 
separate disability rating for renal insufficiency.  
Accordingly, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the ratings may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as "such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  However, if a veteran has separate and 
distinct manifestations attributable to the same injury, they 
should be compensated under different diagnostic codes.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225, 230 (1993).




Renal Insufficiency

In the September 2003 notice of disagreement (NOD), the 
veteran disagreed with the September 2003 RO decision 
granting service connection for diabetes mellitus with renal 
insufficiency and a 20 percent disability rating because he 
contends that renal insufficiency should be rated as a 
separate issue.    

The rating criteria for diabetes mellitus are found in 38 
C.F.R. § 4.119, Diagnostic Code 7913.  Note (1) appended to 
the rating criteria provides that compensable complications 
of diabetes are to be evaluated separately unless they are 
part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.

The medical evidence shows that the veteran has been assessed 
to have renal insufficiency as a residual of his diabetes.  
Renal involvement in diabetes mellitus is rated as renal 
dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7541 
(2006).  The criteria for rating renal dysfunction include 
the severity of any associated hypertension.  However, the 
veteran has already been assigned a separate rating for 
hypertension under Diagnostic Code 7101, and those same 
symptoms cannot be used as the basis for assigning a 
disability evaluation for renal dysfunction.  38 C.F.R. § 
4.14.  It is possible, however, that if the veteran's 
hypertension is a manifestation of renal dysfunction, a 
rating higher than the current 10 percent under Diagnostic 
Code 7101 may be warranted.  

The August 2003 VA consultation examination report indicates 
that the veteran's hypertension is more likely than not due 
to the veteran's diabetes mellitus.  The VA examination in 
September 2006, (analysis provided below), found that 
hypertension and diabetes are likely the etiologic factors in 
the veteran's renal insufficiency.  In other words, the 
hypertension and diabetes contributed to development of renal 
insufficiency.  The reverse is not necessarily true, however.  
Because the veteran's hypertension is not a result of renal 
dysfunction, the Board will not consider the symptoms related 
to hypertension as the basis for assigning a compensable 
disability evaluation for renal dysfunction.   

Renal dysfunction is rated as noncompensable if manifested by 
albumin and casts with a history of acute nephritis; or, 
hypertension that would be evaluated as noncompensable under 
Diagnostic Code 7101.  In order to be evaluated as 30 percent 
disabling, renal dysfunction must be manifested by albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under Diagnostic Code 7101.  Renal 
dysfunction is rated as 60 percent disabling if manifested by 
constant albuminuria with some edema; or, definite decrease 
in kidney function; or hypertension at least 40 percent 
disabling under diagnostic code 7101.  An 80 percent 
disability rating for renal dysfunction is warranted if 
manifested by persistent edema and albuminuria with BUN 40 to 
80mg%; or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  In order to be evaluated as 100 
percent disabling, renal dysfunction must require regular 
dialysis, or precluding more than sedentary activity from one 
of the following: persistent edema and albuminuria; or BUN 
more than 80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.  See 38 C.F.R. § 4.115 (2006). 

VA and VA consultation medical records indicate that the 
veteran experienced renal problems in 2003.  While a VA 
outpatient treatment record dated May 2003 indicates that 
urine testing results showed a high creatinine level, the 
veteran was not diagnosed with renal dysfunction at this 
time.  The results of testing also did not indicate that the 
veteran met the criteria for a compensable rating for renal 
dysfunction.   

The August 2003 VA consultation examination report indicates 
that the veteran suffers from renal problems which are shown 
by proteinuria.  The lab results, however, from the 
examination did not indicate that the veteran met the 
criteria for a compensable rating for renal dysfunction.  The 
results of urine testing indicated normal albumin levels, no 
hyaline, granular casts, or red blood cells, and normal Blood 
urea nitrogen (BUN) levels.  While the history section of the 
examination report indicates that the veteran has had a 
history of kidney problems which resulted in complications of 
swelling of the legs and high blood pressure, the examiner 
failed to note any objective symptoms directly attributable 
to kidney dysfunction.  In fact, the examiner opined that the 
veteran's hypertension was more likely than not due to the 
veteran's diabetes mellitus.    
 
The September 2006 VA medical examination report indicates 
that the examiner found renal insufficiency without 
proteinuria.  The examiner found that the veteran exhibits a 
mild degree of renal insufficiency given the elevation in his 
creatinine.  The examiner opined that both diabetes and 
hypertension are likely the etiologic factors in his renal 
insufficiency.  The examiner also noted that he has no 
symptoms directly attributable to kidney dysfunction.  

While the laboratory results in the September 2006 VA medical 
examination report indicate slightly elevated creatinine 
levels in the veteran's urine, laboratory testing does not 
indicate that a compensable disability rating is warranted 
for renal dysfunction.  The results of urine testing indicate 
normal albumin levels, no proteinuria, no hyaline, granular 
casts, or red blood cells, and normal Blood urea nitrogen 
(BUN) levels.  The laboratory results also do not indicate 
edema or decreased function of the kidneys or any other organ 
system as a result of the renal dysfunction.  The examiner 
also noted that the veteran has no symptoms directly 
attributable to kidney dysfunction.  

After reviewing all of the medical evidence of record, the 
Board finds that the symptomatology associated with the 
veteran's renal dysfunction has not warranted a compensable 
rating since he was diagnosed with the disorder in August 
2003.  While the veteran claims that his urinary problems are 
the result of his renal dysfunction, VA's rating schedule 
clearly indicates that urinary dysfunction is not part of the 
criteria for evaluating such a condition.  Moreover, the 
September 2006 VA examination report indicates that the 
veteran has had no symptoms directly attributable to kidney 
dysfunction.  Accordingly, the veteran's urinary problems can 
not be considered in determining whether he is entitled to a 
separate disability rating for renal dysfunction.  As noted 
above, the RO will consider whether a separate rating should 
be granted for these symptoms.

There are no other diagnostic codes potentially applicable to 
the veteran's disability. Although this is a Fenderson 
situation where staged ratings could be assigned, the Board 
finds that it is not appropriate in this case where the 
evidence shows a consistent level of disability.

As his renal insufficiency is not at a compensable level, it 
may not be assigned a separate rating.  See 38 C.F.R. § 
4.119, Diagnostic Code 7913.

In sum, the Board finds that the preponderance of the 
evidence is against the claim for an initial compensable 
evaluation for renal dysfunction.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Letters dated July 2003 and November 2005 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The July 2003 letter was sent prior to initial 
adjudication of the veteran's claim.  Although the November 
2005 letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice, and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in September 2006.  
The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The November 2005 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Moreover, there is no allegation from the claimant that he 
has any evidence in his possession that is needed for a full 
and fair adjudication of the claim.  Since the RO assigned a 
noncompensable disability rating at issue here for the 
veteran's service-connected disability, and the Board has 
concluded that the preponderance of the evidence is against 
assigning a compensable rating, there is no question as to 
the effective date to be assigned, and no further notice is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

The Board concludes VA's duty to assist has been satisfied.  
The veteran's service medical records and VA medical records 
have been obtained, to the extent available.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
The veteran was accorded a VA examination in September 2006.  
38 C.F.R. § 3.159(c)(4).  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorder since he 
was last examined.  38 C.F.R. § 3.327(a).  The veteran has 
not reported receiving any recent treatment specifically 
related to his claim, and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.
  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  


ORDER

Entitlement to an initial compensable and separate disability 
rating for renal insufficiency is denied.




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


